Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ali Mireshghi on January 24, 2022.

The application has been amended as follows:

Claim 1 has been re-written as follows: --1. A portable communication device, the device comprising: 
one or more optical detectors configured to generate analog signals in response to a change in one of an intra-cavity or an emitted optical power of a light source due to a light backscattered from a particle; and 
an application-specific integrated circuit (ASIC) coupled to the one or more optical detectors, the ASIC comprising: 
an envelope detector configured to detect one or more envelopes of the analog signals and to generate an envelope signal; 

a processor coupled to the ADC digital delay circuit and configured to start processing the digital signals in response to the enable signal, wherein using the enable signal allows reducing power consumption of the ADC circuit and the processing circuit.--


Claim 14 has been re-written as follows: --14. A portable communication device, the device comprising: 
one or more optical detectors configured to generate a first signal in response to a change in one of an intra-cavity or an emitted optical power of a light source due to a light backscattered from a particle; and 
an application-specific integrated circuit (ASIC) coupled to the one or more optical detectors, the ASIC comprising: an amplifier circuit configured to receive the first signal from the optical detector and to generate a second signal; 
an envelope detector configured to detect one or more envelopes of the second signal and to generate an envelope signal; 
an amplifier configured to receive the envelope signal and to generate a voltage signal; 

a mixed-signal circuit including an analog-to-digital converter (ADC) circuit and 
a dedicated processor and configured to use the enable signal to reduce power consumption of the ADC circuit or the dedicated processor. --


















Amendment
The amendment filed on 01/11/2022 has been entered into this application. 
Response to Arguments
Applicant’s arguments/remarks, filed on 01/11/2020, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Allowable Subject Matter
Claims 1-13 are allowed. 
As to claim 1 and 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious an envelope detector configured to detect one or more envelopes of the analog signals and to generate an envelope signal, in combination with the rest of the limitations of the claim. Claims 2-7 and 9-13 are allowable by virtue of their dependency.  
As to claims 14-20, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated October 13, 2021.

The closest prior art reference(s) of Wolters et al. (2007/0013899 A1) and Redfern (2005/0286649 A1) discloses the structure of a portable communication device.
However, Wolters and Redfern fail to disclose, teach or suggest an envelope detector configured to detect one or more envelopes of the analog signals and to generate an envelope signal, as claimed and as specified in the present application specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886